DLD-138                                                       NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 13-4022
                                         ___________

                              UNITED STATES OF AMERICA

                                               v.

                                 CONCETTA JACKSON,
                                                   Appellant
                         ____________________________________

                       On Appeal from the United States District Court
                           for the Eastern District of Pennsylvania
                              (D.C. Crim. No. 07-cr-00040-002)
                       District Judge: Honorable Lawrence F. Stengel
                        ____________________________________

                  Submitted for Possible Dismissal due to Untimeliness
           or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 19, 2013

           Before: SMITH, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                               (Opinion filed: January 9, 2014)
                                         _________

                                          OPINION
                                          _________

PER CURIAM

       Concetta Jackson appeals the District Court’s order denying her motion to withdraw

her guilty plea. For the reasons below, we will summarily affirm the District Court’s order.

       In September 2008, Concetta Jackson pleaded guilty to one count of using a minor to


                                               1
produce visual depictions of sexually explicit conduct. She waived her right to appeal or

challenge her conviction or sentence in her plea agreement. She was subsequently sentenced

to 300 months.    Despite her waiver, she filed a direct appeal, a § 2255 motion, and an

application for permission to file a second or successive § 2255 motion.               All were

unsuccessful.

       In August 2013, Jackson filed a motion to withdraw her guilty plea. By order entered

August 26, 2013, the District Court denied the motion to withdraw the guilty plea. Jackson

filed a notice of appeal dated September 18, 2013.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. While it appears that Jackson’s

notice of appeal from the August 26th order was not timely filed, she argues that she should be

excused from timely filing. Because the fourteen-day time limit of Fed. R. App. P. 4(b)(1)(A)

is not jurisdictional and the Government has not moved to enforce the time bar, we will not

dismiss the appeal for untimeliness. See Gov’t of the V.I. v. Martinez, 620 F.3d 321, 327-29

(3d Cir. 2010).

       The District Court thoroughly addressed Jackson’s motion in its August 26th order. It

noted that Jackson had already challenged her conviction and sentence with a direct appeal and

a § 2255 motion and correctly concluded that she may no longer file a motion to withdraw her

guilty plea. See Fed. R. Crim. P. 11(e).

       Summary action is appropriate if there is no substantial question presented in the appeal.

See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by the District

Court, we will summarily affirm the District Court’s order. See Third Circuit I.O.P. 10.6.



                                               2